Election/Restrictions
Claims 11-13-15, and 17-19 are allowable. Claims 1-4, 6-10, and 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of the methods of manufacturing a rotor system, as set forth in the Office action mailed on 4/15/2021, is hereby withdrawn and claims 1-4, 6-10, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Sedlar on 6/7/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 12, “casing with” was changed to --the number of segments to define--. 
In claim 1, line 18, “, by analysis,” was deleted. 
In claim 1, line 19, “extending over” was changed to --extending a distance upstream from a leading edge of the blades and over--. 
In claim 1, line 22, “defines” was changed to --defining--. 
Claim 7 was deleted. 
In claim 20, line 13, “,by analysis,” was deleted. 
In claim 20, line 19, “grooves at” was changed to --grooves to extend into the segments in a radially outward direction relative to the axis and are oriented to extend longitudinally at--. 
The above changes were made to ensure all of the limitations of claim 11 were incorporated into rejoined claims 1 and 20. Claim 7 was deleted, because it was not clear based on the specification how the design of the rotor and casing treatment were optimized simultaneously. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/           Examiner, Art Unit 3745                                                                                                                                                                                             

/COURTNEY D HEINLE/           Supervisory Patent Examiner, Art Unit 3745